

117 HR 948 IH: Justice for Incarcerated Moms Act of 2021
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 948IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Ms. Pressley (for herself, Ms. Underwood, Ms. Adams, Mr. Khanna, Ms. Velázquez, Mrs. McBath, Mr. Smith of Washington, Ms. Scanlon, Mr. Lawson of Florida, Mrs. Hayes, Mr. Butterfield, Ms. Moore of Wisconsin, Ms. Strickland, Mr. Ryan, Mr. Schiff, Mr. Johnson of Georgia, Mr. Horsford, Ms. Wasserman Schultz, Ms. Barragán, Mr. Deutch, Mr. Payne, Mr. Blumenauer, Mr. Moulton, Mr. Soto, Mr. Nadler, Mr. Trone, Ms. Clarke of New York, Ms. Schakowsky, Ms. Bass, Mr. Evans, Ms. Blunt Rochester, Ms. Castor of Florida, Ms. Sewell, and Ms. Williams of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo improve maternal health outcomes for incarcerated individuals, and for other purposes.1.Short titleThis Act may be cited as the Justice for Incarcerated Moms Act of 2021. 2.Sense of CongressIt is the sense of Congress that—(1)the respect and proper care that birthing people deserve is inclusive; and(2)regardless of race, ethnicity, gender identity, sexual orientation, religion, marital status, familial status, socioeconomic status, immigration status, incarceration status, or disability, all deserve dignity.3.Ending the shackling of pregnant individuals(a)In generalBeginning on the date that is 6 months after the date of enactment of this Act, and annually thereafter, in each State that receives a grant under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) (commonly referred to as the Edward Byrne Memorial Justice Grant Program) and that does not have in effect throughout the State for such fiscal year laws restricting the use of restraints on pregnant individuals in prison that are substantially similar to the rights, procedures, requirements, effects, and penalties set forth in section 4322 of title 18, United States Code, the amount of such grant that would otherwise be allocated to such State under such subpart for the fiscal year shall be decreased by 25 percent.(b)ReallocationAmounts not allocated to a State for failure to comply with subsection (a) shall be reallocated in accordance with subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) to States that have complied with such subsection.4.Creating model programs for the care of incarcerated individuals in the prenatal and postpartum periods(a)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General, acting through the Director of the Bureau of Prisons, shall establish, in not fewer than 6 Bureau of Prisons facilities, programs to optimize maternal health outcomes for pregnant and postpartum individuals incarcerated in such facilities. The Attorney General shall establish such programs in consultation with stakeholders such as—(1)relevant community-based organizations, particularly organizations that represent incarcerated and formerly incarcerated individuals and organizations that seek to improve maternal health outcomes for pregnant and postpartum individuals from racial and ethnic minority groups;(2)relevant organizations representing patients, with a particular focus on patients from racial and ethnic minority groups;(3)organizations representing maternity care providers and maternal health care education programs;(4)perinatal health workers; and(5)researchers and policy experts in fields related to maternal health care for incarcerated individuals.(b)Start dateEach selected facility shall begin facility programs not later than 18 months after the date of enactment of this Act. (c)Facility priorityIn carrying out subsection (a), the Director shall give priority to a facility based on—(1)the number of pregnant and postpartum individuals incarcerated in such facility and, among such individuals, the number of pregnant and postpartum individuals from racial and ethnic minority groups; and(2)the extent to which the leaders of such facility have demonstrated a commitment to developing exemplary programs for pregnant and postpartum individuals incarcerated in such facility.(d)Program durationThe programs established under this section shall be for a 5-year period.(e)ProgramsBureau of Prisons facilities selected by the Director shall establish programs for pregnant and postpartum incarcerated individuals, and such programs may—(1)provide access to perinatal health workers from pregnancy through the postpartum period;(2)provide access to healthy foods and counseling on nutrition, recommended activity levels, and safety measures throughout pregnancy;(3)train correctional officers to ensure that pregnant incarcerated individuals receive safe and respectful treatment;(4)train medical personnel to ensure that pregnant incarcerated individuals receive trauma-informed, culturally congruent care that promotes the health and safety of the pregnant individuals;(5)provide counseling and treatment for individuals who have suffered from—(A)diagnosed mental or behavioral health conditions, including trauma and substance use disorders;(B)trauma or violence, including domestic violence;(C)human immunodeficiency virus;(D)sexual abuse;(E)pregnancy or infant loss; or(F)chronic conditions; (6)provide evidence-based pregnancy and childbirth education, parenting support, and other relevant forms of health literacy;(7)provide clinical education opportunities to maternity care providers in training to expand pathways into maternal health care careers serving incarcerated individuals;(8)offer opportunities for postpartum individuals to maintain contact with the individual’s newborn child to promote bonding, including enhanced visitation policies, access to prison nursery programs, or breastfeeding support;(9)provide reentry assistance, particularly to—(A)ensure access to health insurance coverage and transfer of health records to community providers if an incarcerated individual exits the criminal justice system during such individual’s pregnancy or in the postpartum period; and(B)connect individuals exiting the criminal justice system during pregnancy or in the postpartum period to community-based resources, such as referrals to health care providers, substance use disorder treatments, and social services that address social determinants maternal of health; or(10)establish partnerships with local public entities, private community entities, community-based organizations, Indian Tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), and urban Indian organizations (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) to establish or expand pretrial diversion programs as an alternative to incarceration for pregnant and postpartum individuals, including—(A)evidence-based childbirth education or parenting classes;(B)prenatal health coordination;(C)family and individual counseling;(D)evidence-based screenings, education, and, as needed, treatment for mental and behavioral health conditions, including drug and alcohol treatments;(E)family case management services;(F)domestic violence education and prevention;(G)physical and sexual abuse counseling; and(H)programs to address social determinants of health such as employment, housing, education, transportation, and nutrition.(f)Implementation and reportingA selected facility shall be responsible for—(1)implementing programs, which may include the programs described in subsection (e); and(2)not later than 3 years after the date of enactment of this Act, and 6 years after the date of enactment of this Act, reporting results of the programs to the Director, including information describing—(A)relevant quantitative indicators of success in improving the standard of care and health outcomes for pregnant and postpartum incarcerated individuals in the facility, including data stratified by race, ethnicity, sex, gender, age, geography, disability status, the category of the criminal charge against such individual, rates of pregnancy-related deaths, pregnancy-associated deaths, cases of infant mortality and morbidity, rates of preterm births and low-birthweight births, cases of severe maternal morbidity, cases of violence against pregnant or postpartum individuals, diagnoses of maternal mental or behavioral health conditions, and other such information as appropriate;(B)relevant qualitative and quantitative evaluations from pregnant and postpartum incarcerated individuals who participated in such programs, including measures of patient-reported experience of care; and(C)strategies to sustain such programs after fiscal year 2026 and expand such programs to other facilities.(g)ReportNot later than 6 years after the date of enactment of this Act, the Director shall submit to the Attorney General and to the Congress a report describing the results of the programs funded under this section.(h)OversightNot later than 1 year after the date of enactment of this Act, the Attorney General shall award a contract to an independent organization or independent organizations to conduct oversight of the programs described in subsection (e).(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2026.5.Grant program to improve maternal health outcomes for individuals in State and local prisons and jails(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Attorney General, acting through the Director of the Bureau of Justice Assistance, shall award Justice for Incarcerated Moms grants to States to establish or expand programs in State and local prisons and jails for pregnant and postpartum incarcerated individuals. The Attorney General shall award such grants in consultation with stakeholders such as—(1)relevant community-based organizations, particularly organizations that represent incarcerated and formerly incarcerated individuals and organizations that seek to improve maternal health outcomes for pregnant and postpartum individuals from racial and ethnic minority groups;(2)relevant organizations representing patients, with a particular focus on patients from racial and ethnic minority groups;(3)organizations representing maternity care providers and maternal health care education programs;(4)perinatal health workers; and(5)researchers and policy experts in fields related to maternal health care for incarcerated individuals.(b)ApplicationsEach applicant for a grant under this section shall submit to the Director of the Bureau of Justice Assistance an application at such time, in such manner, and containing such information as the Director may require.(c)Use of fundsA State that is awarded a grant under this section shall use such grant to establish or expand programs for pregnant and postpartum incarcerated individuals, and such programs may—(1)provide access to perinatal health workers from pregnancy through the postpartum period;(2)provide access to healthy foods and counseling on nutrition, recommended activity levels, and safety measures throughout pregnancy;(3)train correctional officers to ensure that pregnant incarcerated individuals receive safe and respectful treatment;(4)train medical personnel to ensure that pregnant incarcerated individuals receive trauma-informed, culturally congruent care that promotes the health and safety of the pregnant individuals;(5)provide counseling and treatment for individuals who have suffered from—(A)diagnosed mental or behavioral health conditions, including trauma and substance use disorders;(B)trauma or violence, including domestic violence;(C)human immunodeficiency virus;(D)sexual abuse;(E)pregnancy or infant loss; or (F)chronic conditions;(6)provide evidence-based pregnancy and childbirth education, parenting support, and other relevant forms of health literacy;(7)provide clinical education opportunities to maternity care providers in training to expand pathways into maternal health care careers serving incarcerated individuals;(8)offer opportunities for postpartum individuals to maintain contact with the individual’s newborn child to promote bonding, including enhanced visitation policies, access to prison nursery programs, or breastfeeding support;(9)provide reentry assistance, particularly to—(A)ensure access to health insurance coverage and transfer of health records to community providers if an incarcerated individual exits the criminal justice system during such individual’s pregnancy or in the postpartum period; and(B)connect individuals exiting the criminal justice system during pregnancy or in the postpartum period to community-based resources, such as referrals to health care providers, substance use disorder treatments, and social services that address social determinants of maternal health; or(10)establish partnerships with local public entities, private community entities, community-based organizations, Indian Tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), and urban Indian organizations (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) to establish or expand pretrial diversion programs as an alternative to incarceration for pregnant and postpartum individuals, including—(A)evidence-based childbirth education or parenting classes;(B)prenatal health coordination;(C)family and individual counseling;(D)evidence-based screenings, education, and, as needed, treatment for mental and behavioral health conditions, including drug and alcohol treatments;(E)family case management services;(F)domestic violence education and prevention;(G)physical and sexual abuse counseling; and(H)programs to address social determinants of health such as employment, housing, education, transportation, and nutrition.(d)PriorityIn awarding grants under this section, the Director of the Bureau of Justice Assistance shall give priority to applicants based on—(1)the number of pregnant and postpartum individuals incarcerated in the State and, among such individuals, the number of pregnant and postpartum individuals from racial and ethnic minority groups; and(2)the extent to which the State has demonstrated a commitment to developing exemplary programs for pregnant and postpartum individuals incarcerated in the prisons and jails in the State.(e)Grant durationA grant awarded under this section shall be for a 5-year period.(f)Implementing and reportingA State that receives a grant under this section shall be responsible for—(1)implementing the program funded by the grant; and(2)not later than 3 years after the date of enactment of this Act, and 6 years after the date of enactment of this Act, reporting results of such program to the Attorney General, including information describing—(A)relevant quantitative indicators of the program’s success in improving the standard of care and health outcomes for pregnant and postpartum incarcerated individuals in the facility, including data stratified by race, ethnicity, sex, gender, age, geography, disability status, category of the criminal charge against such individual, incidence rates of pregnancy-related deaths, pregnancy-associated deaths, cases of infant mortality and morbidity, rates of preterm births and low-birthweight births, cases of severe maternal morbidity, cases of violence against pregnant or postpartum individuals, diagnoses of maternal mental or behavioral health conditions, and other such information as appropriate;(B)relevant qualitative and quantitative evaluations from pregnant and postpartum incarcerated individuals who participated in such programs, including measures of patient-reported experience of care; and(C)strategies to sustain such programs beyond the duration of the grant and expand such programs to other facilities.(g)ReportNot later than 6 years after the date of enactment of this Act, the Attorney General shall submit to the Congress a report describing the results of such grant programs.(h)OversightNot later than 1 year after the date of enactment of this Act, the Attorney General shall award a contract to an independent organization or independent organizations to conduct oversight of the programs described in subsection (c).(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2026.6.GAO report(a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on adverse maternal and infant health outcomes among incarcerated individuals and infants born to such individuals, with a particular focus on racial and ethnic disparities in maternal and infant health outcomes for incarcerated individuals. (b)Contents of reportThe report described in this section shall include—(1)to the extent practicable—(A)the number of pregnant individuals who are incarcerated in Bureau of Prisons facilities;(B)the number of incarcerated individuals, including those incarcerated in Federal, State, and local correctional facilities, who have experienced a pregnancy-related death, pregnancy-associated death, or the death of an infant in the most recent 10 years of available data;(C)the number of cases of severe maternal morbidity among incarcerated individuals, including those incarcerated in Federal, State, and local detention facilities, in the most recent 10 years of available data;(D)the number of preterm and low-birthweight births of infants born to incarcerated individuals, including those incarcerated in Federal, State, and local correctional facilities, in the most recent 10 years of available data; and(E)statistics on the racial and ethnic disparities in maternal and infant health outcomes and severe maternal morbidity rates among incarcerated individuals, including those incarcerated in Federal, State, and local detention facilities;(2)in the case that the Comptroller General of the United States is unable determine the information required in subparagraphs (A) through (C) of paragraph (1), an assessment of the barriers to determining such information and recommendations for improvements in tracking maternal health outcomes among incarcerated individuals, including those incarcerated in Federal, State, and local detention facilities;(3)causes of adverse maternal health outcomes that are unique to incarcerated individuals, including those incarcerated in Federal, State, and local detention facilities;(4)causes of adverse maternal health outcomes and severe maternal morbidity that are unique to incarcerated individuals from racial and ethnic minority groups;(5)recommendations to reduce maternal mortality and severe maternal morbidity among incarcerated individuals and to address racial and ethnic disparities in maternal health outcomes for incarcerated individuals in Bureau of Prisons facilities and State and local prisons and jails; and(6)such other information as may be appropriate to reduce the occurrence of adverse maternal health outcomes among incarcerated individuals and to address racial and ethnic disparities in maternal health outcomes for such individuals.7.MACPAC report(a)In generalNot later than 2 years after the date of enactment of this Act, the Medicaid and CHIP Payment and Access Commission (referred to in this section as MACPAC) shall publish a report on the implications of pregnant and postpartum incarcerated individuals being ineligible for medical assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) that contains the information described in subsection. (b)Information describedFor purposes of subsection (a), the information described in this subsection includes—(1)information on the effect of ineligibility for medical assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) on maternal health outcomes for pregnant and postpartum incarcerated individuals, concentrating on the effects of such ineligibility for pregnant and postpartum individuals from racial and ethnic minority groups; and(2)the potential implications on maternal health outcomes resulting from suspending eligibility for medical assistance under a State plan under such title of such Act when a pregnant or post­par­tum individual is incarcerated.8.DefinitionsIn this Act:(1)Culturally congruentThe term culturally congruent, with respect to care or maternity care, means care that is in agreement with the preferred cultural values, beliefs, worldview, language, and practices of the health care consumer and other stakeholders.(2)Maternity care providerThe term maternity care provider means a health care provider who—(A)is a physician, physician assistant, midwife who meets at a minimum the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, nurse practitioner, or clinical nurse specialist; and(B)has a focus on maternal or perinatal health.(3)Maternal mortalityThe term maternal mortality means a death occurring during or within a one-year period after pregnancy, caused by pregnancy-related or childbirth complications, including a suicide, overdose, or other death resulting from a mental health or substance use disorder attributed to or aggravated by pregnancy-related or childbirth complications.(4)Perinatal health workerThe term perinatal health worker means a doula, community health worker, peer supporter, breastfeeding and lactation educator or counselor, nutritionist or dietitian, childbirth educator, social worker, home visitor, language interpreter, or navigator.(5)Postpartum and postpartum periodThe terms postpartum and postpartum period refer to the 1-year period beginning on the last day of the pregnancy of an individual.(6)Pregnancy-associated deathThe term pregnancy-associated death means a death of a pregnant or postpartum individual, by any cause, that occurs during, or within 1 year following, the individual’s pregnancy, regardless of the outcome, duration, or site of the pregnancy.(7)Pregnancy-related deathThe term pregnancy-related death means a death of a pregnant or postpartum individual that occurs during, or within 1 year following, the individual’s pregnancy, from a pregnancy complication, a chain of events initiated by pregnancy, or the aggravation of an unrelated condition by the physiologic effects of pregnancy.(8)Racial and ethnic minority groupThe term racial and ethnic minority group has the meaning given such term in section 1707(g)(1) of the Public Health Service Act (42 U.S.C. 300u–6(g)(1)).(9)Severe maternal morbidityThe term severe maternal morbidity means a health condition, including mental health conditions and substance use disorders, attributed to or aggravated by pregnancy or childbirth that results in significant short-term or long-term consequences to the health of the individual who was pregnant.(10)Social determinants of maternal health definedThe term social determinants of maternal health means non-clinical factors that impact maternal health outcomes, including—(A)economic factors, which may include poverty, employment, food security, support for and access to lactation and other infant feeding options, housing stability, and related factors;(B)neighborhood factors, which may include quality of housing, access to transportation, access to child care, availability of healthy foods and nutrition counseling, availability of clean water, air and water quality, ambient temperatures, neighborhood crime and violence, access to broadband, and related factors;(C)social and community factors, which may include systemic racism, gender discrimination or discrimination based on other protected classes, workplace conditions, incarceration, and related factors;(D)household factors, which may include ability to conduct lead testing and abatement, car seat installation, indoor air temperatures, and related factors;(E)education access and quality factors, which may include educational attainment, language and literacy, and related factors; and(F)health care access factors, including health insurance coverage, access to culturally congruent health care services, providers, and non-clinical support, access to home visiting services, access to wellness and stress management programs, health literacy, access to telehealth and items required to receive telehealth services, and related factors.